Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 18 August 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-4, 6-7, 9-13, 15-16, and 18-24 are currently pending and have been examined.
Claims 1, 11, and 20 have been amended.
Claims 1-4, 6-7, 9-13, 15-16, and 18-24 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to Provisional Application 62/144,374.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-13, 15-16, and 18-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-4, 6-7, 9-13, 15-16, and 18-24 are drawn to a system, a non-transitory storage medium, and a method, which are statutory categories of invention (Step 1: YES).

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for performing a risk level assessment for a plurality of clinical conditions for a patient in part performing the steps of at least one clinical condition of plurality of clinical conditions: determining a risk level for the clinical condition for the patient based on a clinical condition specific sub-set of the laboratory test results, conditional on the clinical condition specific sub-set of the  laboratory test results being sufficient to determine the risk level, defining time windows around the time stamps of the laboratory test results of the clinical condition-specific sub-set of the laboratory test results, wherein the time windows are timeframes over which the laboratory test results may be relied on, respectively; assigning a time stamp to the determined risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows; and [displaying] the determined risk level and the assigned time stamp for each clinical condition whose determined risk level satisfies a display criterion. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). The claim steps recite a process of collecting laboratory test results, assigning each a timestamp, analyzing the results to determine a risk level for a patient, assigning a timestamp to the risk analysis procedure, then displaying the results of the analysis for a user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Independent claim 11 recites a non-transitory storage medium for perform a risk level assessment for at least one clinical condition for a patient in part performing the steps of determining whether sufficient laboratory test results for the patient are stored to perform the risk level assessment for the clinical condition for the patient; after sufficient laboratory test results are available, determining a risk level for the clinical condition for the patient based on a clinical condition-specific sub-set of the set of laboratory test results; defining time windows around time stamps of the laboratory test results of the clinical condition-specific sub-set of the laboratory test results, wherein the time windows are timeframes over which the laboratory test results may be relied on, respectively; assigning a time stamp to the determined risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows; [displaying] the determined risk level of the clinical in a case where the determined risk level satisfies a display criterion and [displaying] the assigned time stamp for the displayed risk level. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of collecting laboratory test results, assigning each a timestamp, analyzing the results to determine a risk level for a patient, assigning a timestamp to the risk analysis procedure, then displaying the results of the analysis for a user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Independent claim 20 recites a method for performing a risk level assessment for a plurality of clinical conditions in part performing the steps of determining a risk level for a clinical condition for the patient based on a clinical condition-specific sub-set of the laboratory test results; defining time windows around time stamps of the laboratory test results of the clinical condition-specific sub-set of the laboratory test results, wherein the time windows are timeframes over which the laboratory test results may be relied on, respectively; assigning a time stamp to the determined risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows; and displaying the determined risk level and the assigned time stamp. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). The claim steps recite a process of collecting laboratory test results, assigning each a timestamp, analyzing the results to determine a risk level for a patient, assigning a timestamp to the risk analysis procedure, then displaying the results of the analysis for a user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a processing device. The specification discloses that an adequate computer for implementing the data collection, data analyzing, and risk notification is either the illustrated server computer, another electronic data processing device, or an aggregation of devices – including a desktop computer, electronic patient monitor device, a cloud computing network, or a server cluster (Detailed Description at p. 3, line 33). The use of a processing device, in this case programmed to perform the risk analysis with the system’s stored data, only recites the computer as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 1 and 20 recite accessing stored laboratory test results [with respective time stamps] for the patient, including at least one hematology test result for the patient and at least one arterial blood gas test result for the patient. This judicial exception is not integrated into a practical application because this additional element within the claim only amounts to insignificant pre-solution activity [MPEP 2106.05(g)]. Accessing stored laboratory test results only serves to input data for use by the abstract idea (i.e. insignificant pre-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 11 recite a non-transitory storage medium. The specification discloses that the analyzer stores patient data and test results within a data structure on a non-transitory storage medium which can be a hard disk drive or other magnetic storage medium, an optical disk or other optical storage medium, a flash memory or other electronic storage medium, or various combinations thereof (Detailed Description at p. 6, line 1). The use of a non-transitory storage medium, in this case utilized to store patient and laboratory test data, only recites the non-transitory storage medium as a tool to implement the storage function and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case involving server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information-TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613 (Fed. Cir. 2016)).
Claims 1, 11, and 20 recite a trained risk inference engine. The specification defines the trained risk inference engine as “empirically trained classifier, a codified inference rule (or set of rules), a mathematical model of organ function, or other inference algorithm which is applied to a set of patient laboratory test results… along with any relevant patient data from the table assign a risk level for the corresponding clinical condition” (Detailed Description on p. 6, lines 8-13). The trained risk inference engine may “be implemented as a machine learned linear regression model, logistic regression model, neural network, or other model or parameterized inference algorithm” (Detailed Description on p. 6, lines 27-29). The use of a trained risk inference engine, in this case to apply the disease specific risk analysis algorithm, only recites the trained risk inference engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 11, and 20 recite machine learning trained using training data. The specification defines the machine learning as “a discovery mechanism for identifying and refining probative patterns of laboratory test results for use in assessing risk of (onset of) a particular clinical condition” (Detailed Description on p. 7, lines 11-12) which may be a machine learned linear regression model, logistic regression model, neural network, or other model or parameterized inference algorithm” (Detailed Description on p. 6, lines 27-29).  The use of machine learning, in this case to identify and find patterns in laboratory test results using a generic model, only recites the machine learning as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 11, and 20 recite training a risk inference engine by machine learning using a training set of labeled patient examples. The use of training a risk inference engine by machine learning using a training set of labeled patient examples only recites the  as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 11, and 20 recite a display device. The specification does not disclose a specific hardware description of the display device (see Detailed Description p. 2, line 33, where there is disclosure on the content of the display without a description of the device’s hardware component limitations). The specification does disclose the limitations of the risk notification component (hereinafter assumed to be analogous to the display device) which outputs the information pertaining to the risks via a “suitable user interfacing device” – examples provided include a patient monitor or a wireless mobile device (such as a mobile cell phone or medical pager) – utilizing an application program interfacing with a computer. The use of a display device, in this case to display the results of the risk analysis, only recites the display device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 11 recites an electronic data processing device. The specification discloses the limitations of the electronic data processing device to include “desktop computer, electronic patient monitor device, or so forth; or various aggregations of devices, e.g. a cloud computing network, server cluster, or so forth” (Detailed Description on p. 4, line 2). The use of an electronic data processing device, in this case to perform the risk analysis with the system’s stored data, only recites the data processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claim 11 recites a laboratory test results data structure. The specification does not provide additional structure for the laboratory test results data structure. The use of a laboratory test results data structure, in this case to patient data, only recites the laboratory test results data structure as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”)

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a processing device. Claim 11 recite a non-transitory storage medium. Claims 1, 11, and 20 recite a display device. Claim 11 recites an electronic data processing device. Claim 11 recites a laboratory test results data structure. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1 and 20 recite accessing stored laboratory test results [with respective time stamps] for the patient, including at least one hematology test result for the patient and at least one arterial blood gas test result for the patient. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Furthermore, the courts have decided that determining the level of a biomarker in blood by any means  as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). 
The additional element of claim 12 includes a risk inference engine trained by machine learning using a training set of labeled patient examples to identify which features of the data set are most important for the classification or prediction task under consideration, which is well-understood, routine, and conventional. This position is supported by (1) Chih-Lin Chi, Medical decision support systems based on machine learning, Doctor of Philosophy Thesis, University of Iowa (2009)(see the Abstract on p. iv teaching on utilizing machine learning to improve treatment decision algorithms for clinical decision support systems); (2) Ong et al. (US Patent No 10,299,689)(see the Detailed Description in col 18 lines 35-44 and col 20 lines 1-4 teaching on a machine learning model for determining triage risk scores); and (3) Barnes et al. (US Patent No 10,489,904)(see the Abstract teaching on machine learning based clinical risk classification system). Therefore, the machine learning utilizing generic past patient training data as an additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-4, 6-7, 10, 12-13, 15-16, and 18-19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 9 recites an electronic network. The specification notes that the network can be via 3G, WiFi, wireless connection, or a wired connection (see Detailed Description p. 7, line 28, noting a “nurses station computer” as the last example of connectivity – assumed to imply a ground connection to the network by example). The use of an electronic network, in this case to relay the lab results from one processor to another, only recites the network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 21 recites, in part, performing a hematology test for the patient by a hematology laboratory, and in response thereto supplying the at least one hematology test result for the patient; and performing an arterial blood gas test for the patient by an arterial blood gas laboratory, and in response thereto supplying the at least one arterial blood gas test result for the patient. Claim 22 recites, in part, further comprising performing a histopathology test for the patient by a histopathology laboratory, and in response thereto supplying a histopathology test result for the patient. Claim 23 recites, in part, a hematology laboratory configured to perform a hematology test for the patient and in response thereto to supply to the processing device the at least one hematology test result for the patient; and an arterial blood gas laboratory configured to perform an arterial blood gas test for the patient and in response thereto to supply to the processing device the at least one arterial blood gas test result for the patient. Claim 24 recites, in part, a histopathology laboratory configured to perform a histopathology test for the patient and in response thereto to supply to the processing device a histopathology test result for the patient. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. Additionally, the courts have decided that determining the level of a biomarker in blood by any means  as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).

Claims 1-4, 6-7, 9-13, 15-16, and 18-24 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Applicant's arguments filed 18 August 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the order in which the claims are to analyzed under MPEP § 2016(III) Summary of Analysis and Flowchart and not necessarily in the order presented by Applicant.
Step 2A – Judicial Exception Analysis, Prong 1
First, Applicant asserts that training a risk inference engine by machine learning and applying the trained risk inference engine to determine the risk level for a particular clinical condition cannot be practically performed in the human mind. Without conceding that an embodiment of the risk inference engine includes tasks reasonable performed using the human mind/mental processes (i.e. generating a linear regression model or logistic regression model using training data as these models are simple mathematical formulas not requiring the use of a computer to calculate), Examiner notes that the trained risk inference engine is analyzed under Step 2A Prong 2 and Step 2B as an additional element, wherein the risk inference engine does not amount to a practical application and is well understood, routine, and conventional as analyzed above and in the previous action dated 23 May 2022.
Applicant asserts that the instant claims are analogous to Example 39 of the January 2019 PEG, Subject Matter Eligibility Examples: Abstract Ideas as the neural network of Example 39 does not amount to an abstract idea. As noted above, Examiner did not treat the trained risk inference engine as a part of the abstract idea. 
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant asserts that the claimed invention includes additional elements that apply the judicial exception in some other meaningful way. Examiner disagrees. As outlined above, the additional elements such as the data processing system and data storage recited in the independent claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality (MPEP § 2106.05(e)). When making a determination of meaningful limitations, the Examiner should consider if additional elements that provide an inventive concept to the claim as a whole. Here, the combination of the additional elements does not provide an inventive computation environment – the computer hardware, model, and input data is utilized in a predictable manner by applying an algorithm rooted in an abstract idea and reporting the results.  
Applicant then asserts that the claims amount to an improvement to technology or a technical field via an improvement to the field of medical monitoring and treatment of patients. Medical monitoring and treating patients does not amount to a technical field - an improvement in the abstract idea itself is not an improvement in technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)).
Step 2B – Additional Elements that Amount to Significantly More:
Applicant asserts that various elements of the claims (i.e. determining a risk level for the clinical condition using a trained risk inference engine, defining windows around time stamps of lab test results, and assigning a time stamp to the risk level for the clinical condition for the patient as a time stamp in an intersection of the defined time windows) are sufficient to ensure that the claims amount to significantly more than the abstract idea itself, particularly in that the claims as a whole is for a particular application of the asserted abstract idea. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Furthermore, Examiner cautions Applicant that the determination of whether the claim recited an improvement to technology or technical field is not a consideration under Step 2B – Examiner has assessed Applicant’s arguments regarding said practical application under Step 2A Prong 2 accordingly. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626